DETAILED ACTION
	This Notice is in response to the Election and Amendment filed on May 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species A in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the grounds that the restriction is erroneous because the ferroelectric material of species B is the same as the memory film of species A, therefore the species are not mutually exclusive.  The arguments are found persuasive and the species restriction is proper. Group I, species A will now include claims 1-16 and new claims 21-24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harari et al. (WO 2019/152226 A1).
In re claims 8-16, Harari et al. shows (figs. 7c – 7d-1) a device comprising: a semiconductor substrate; a first memory cell over the semiconductor substrate, the first memory cell comprising a first transistor, wherein the first transistor comprises: a gate electrode (723) comprising a portion of a first word line; a first portion of a ferroelectric material (734), wherein the first portion of the ferroelectric material is on a sidewall of the first word line; and a first channel region (730) on a sidewall of the first portion of the ferroelectric material; a source line (720), wherein a first portion of the source line provides a first source/drain electrode for the first transistor; a first contact layer (754) on the source line, wherein the source line makes electrical contact to the first channel region through the first contact layer; a bit line (also 720, not labeled), wherein a first portion of the bit line provides a second source/drain electrode for the first transistor; a second contact layer (755) on the bit line, wherein the bit line makes electrical contact to the first channel region through the second contact layer; a first dielectric material (740) separating the source line and the bit line; and a second memory cell (see the stacks in fig.7c) over the first memory cell.

Allowable Subject Matter
Claims 1-7 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re claim 1, the prior art references alone or in combination, do not show a memory cell comprising: a memory film extending along a word line, wherein the memory film contacts the word line; a channel layer extending along the memory film, wherein the memory film is between the channel layer and the word line; a source line extending along the memory film, wherein the memory film is between the source line and the word line; a first contact layer on the source line, wherein the first contact layer contacts the channel layer and the memory film, wherein the first contact layer comprises a first material; a bit line extending along the memory film, wherein the memory film is between the bit line and the word line; a second contact layer on the bit line, wherein the second contact layer contacts the channel layer and the memory film, wherein the second contact layer comprises the first material; and an isolation region between the source line and the bit line.
In re claim 21, the prior art references alone or in combination, do not show a device comprising: a stack of word lines; a memory film extending on the sidewalls of the word lines in the stack of word lines; an oxide semiconductor (OS) layer over the memory film; a first insulating material over the OS layer; a bit line extending on the memory film, comprising: a first conductive material physically contacting the memory film, the OS layer, and the first insulating material; and a second conductive material physically contacting the first conductive material; and a second insulating material extending on the memory film, wherein the second insulating material physically contacts the memory film, the first conductive material, and the second conductive material.
The closest prior art references include Lin (US Pub. 2022/0037362 A1), Sharangpani (US Pub. 2021/0036019 A1), Lai (US Pub. 20200343252 A1), Kamigaichi (US Pub. 2008/0265235 A1), Zhang (US 10,868042 B1), Harari (WO 2019/152226 A1), and Han (CN 10-8401468 A). The references do not specifically disclose that the device comprises a first contact layer on the source line, wherein the first contact layer contacts the channel layer and the memory film, wherein the first contact layer comprises a first material; a bit line extending along the memory film, wherein the memory film is between the bit line and the word line; a second contact layer on the bit line, wherein the second contact layer contacts the channel layer and the memory film, wherein the second contact layer comprises the first material; and an isolation region between the source line and the bit line (as recited in claim 1). The references also do not disclose that the device comprises a bit line extending on the memory film, comprising: a first conductive material physically contacting the memory film, the OS layer, and the first insulating material; and a second conductive material physically contacting the first conductive material; and a second insulating material extending on the memory film, wherein the second insulating material physically contacts the memory film, the first conductive material, and the second conductive material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815